DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhenhai Fu on 07/22/2022.

Please amend Claim 1 as follows:
A display device comprising:
a first die including a two-dimensional (2-D) array of micro-light emitting diodes (micro-LEDs) in a display area; and
a second die vertically bonded with the first die, the second die including a micro-LED driver backplane that includes a 2-D array of sub-arrays, wherein each sub-array of the 2-D array of sub-arrays comprises:
drive circuits configured to generate pulse-width modulated (PWM) drive signals to drive a set of micro-LEDs of the 2-D array of micro-LEDs; and
a local periphery circuit for controlling the drive circuits of the sub-array, the local periphery circuit within the display area and including at least one of a buffer, a repeater, a clock gating circuit for gating an input clock signal to the sub-array, or a sub-array decoder for selecting the sub-array,
wherein the micro-LED driver backplane includes a periphery circuit outside of the 2-D array of sub-arrays, and
wherein the repeater is configured to replicate a control signal generated by the periphery circuit and for controlling the drive circuits of the sub-array.

Please amend Claim 15 as follows:
15.	(Canceled)  

Please amend Claim 16 as follows:
The display device of claim [[15]]1, wherein the periphery circuit includes at least one of a counter or a look-up table for gamma correction, the look-up table storing display data codes and corresponding counter values.

Please amend Claim 18 as follows:
18.	(Canceled)  

Please amend Claim 19 as follows:
The display device of claim [[15]]1, wherein the periphery circuit is configurable to send a control signal to the clock gating circuit for gating the input clock signal to the sub-array to disable the drive circuits configured to generate the PWM drive signals.
Allowable Subject Matter
2.	Claims 1-14, 16-17 and 19-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display device comprising:
a first die including a two-dimensional (2-D) array of micro-light emitting diodes (micro-LEDs) in a display area; and
a second die vertically bonded with the first die, the second die including a micro-LED driver backplane that includes a 2-D array of sub-arrays, wherein each sub-array of the 2-D array of sub-arrays comprises:
drive circuits configured to generate pulse-width modulated (PWM) drive signals to drive a set of micro-LEDs of the 2-D array of micro-LEDs; and
a local periphery circuit for controlling the drive circuits of the sub-array, the local periphery circuit within the display area and including at least one of a buffer, a repeater, a clock gating circuit for gating an input clock signal to the sub-array, or a sub-array decoder for selecting the sub-array,
wherein the micro-LED driver backplane includes a periphery circuit outside of the 2-D array of sub-arrays, and
wherein the repeater is configured to replicate a control signal generated by the periphery circuit and for controlling the drive circuits of the sub-array” in combination with the other claimed limitations set forth in claim 1.
Similarly, the prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A micro-light emitting diode (micro-LED) display backplane comprising a plurality of macro-pixels, each macro-pixel of the plurality of macro- pixels comprising: a contiguous two-dimensional (2-D) array of bitcells storing display data bits for driving a set of micro-LEDs of a 2-D array of micro-LEDs; and drive circuits configured to generate, based on the display data bits stored in the contiguous 2-D array of bitcells, pulse-width modulated (PWM) drive signals for driving the set of micro-LEDs of the 2-D array of micro-LEDs, wherein the drive circuits include a comparator for the set of micro-LEDs, the comparator configured to compare counter values with displav data for different micro-LEDs of the set of micro-LEDs in different time windows” in combination with the other claimed limitations set forth in claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628               

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628